Citation Nr: 0926938	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied entitlement to the 
benefits currently sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown by the competent and probative evidence of 
record to be causally or etiologically related to service.

2.  Tinnitus was not present in service and is not shown by 
the competent and probative evidence of record to be causally 
or etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service; nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ notified 
the Veteran of information and evidence necessary to 
substantiate the claims for service connection for hearing 
loss and tinnitus, as well as information and evidence that 
VA would seek to provide, and information and evidence that 
the Veteran was expected to provide.  The Veteran was further 
notified of the process by which initial disability ratings 
and effective dates are established.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This pre-adjudicatory 
notice fully complies with applicable regulations and case 
law.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Additionally, the Veteran was 
provided with a VA examination in September 2006 in order to 
adjudicate his pending claims.  The Board notes that, in his 
April 2008 substantive appeal, the Veteran alleged that the 
September 2006 VA examiner's opinion is inadequate as he did 
not offer a complete rationale for the conclusion reached.  
However, as will be discussed in detail below, the September 
2006 VA examiner did, in fact, provide a rationale for the 
opinions he expressed.  Specifically, the examiner based his 
conclusions on the fact that the Veteran did not report 
hearing loss until approximately 20 years ago and tinnitus 
until 5 years ago.  Additionally, the examiner noted that the 
Veteran did not seek help for his hearing again until 
recently.  Moreover, while the Veteran has claimed that the 
VA examiner mischaracterized his in-service and post-service 
noise exposure, the Board notes that the VA examiner did not 
exclusively rely on such descriptions in rendering his 
opinions.  Therefore, the Board finds that the September 2006 
VA examination and opinion are adequate for the purpose of 
adjudicating the Veteran's service connection claims.  As 
such, the duty to assist has been fulfilled. 


Service Connection

The Veteran seeks service connection for hearing loss and 
tinnitus, which he contends are attributable to his military 
service.  As these two conditions are medically related as 
hearing disorders and subject to similar legal analyses, they 
will generally be discussed together in the body of this 
decision.  

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be granted on a 
presumptive basis for an organic disease of the nervous 
system, such as sensorineural hearing loss, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).  
It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995.  In this 
case, the Veteran separated from service in June 1946.  The 
first documented diagnosis of sensorineural hearing loss is 
in August 2006.  Furthermore, the Veteran reports 
experiencing decreased hearing since the 1980s at the 
earliest, which is over three decades after military service.  
See, e.g., Claims form, June 2006 (stating hearing loss 
disability began "1980s/90s"); VA examination, September 
2006 (reporting decreased hearing for 20 years).  Therefore, 
presumptive service connection is not warranted as there is 
no evidence that the Veteran's hearing loss manifested to a 
compensable degree within one year after his discharge from 
military service.

The Veteran's service treatment records provide no objective 
evidence of the incurrence or aggravation of any hearing-
related disease or injury during active military service.  
However, the Veteran has provided lay testimony regarding his 
claimed in-service noise exposure.  He relates that pursuant 
to his military duties in the Navy, he worked aboard a ship 
in an engine room and as a "hot shell man."  See Veteran's 
statement, January 2007.  The Veteran's service personnel 
records confirm that he served aboard at least two naval 
vessels during World War II and his occupational specialty is 
listed as fireman.  Thus, the Board finds that the 
circumstance and type of noise exposure claimed is consistent 
with his likely military duties and the era in which he 
served.  Therefore, the Board finds that the Veteran was 
exposed to noise during service.

The Board also finds that the record contains current 
diagnoses of bilateral sensorineural hearing loss and 
tinnitus.  See, e.g., Private treatment record, December 
2006.  With regard to the latter disorder, although tinnitus 
is readily observable by laypersons and does not require 
medical expertise to establish its existence, see Charles v. 
Principi, 16 Vet. App. 370 (2002), such diagnosis has been 
confirmed by the Veteran's private physician in December 
2006.  

The determination of whether a Veteran has a disability due 
to impaired hearing is governed by 38 C.F.R. § 3.385.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

In a VA audiological evaluation in September 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
60
70
LEFT
40
40
50
60
70

As the Veteran has auditory thresholds of 40 decibels or 
greater at all tested frequencies, he clearly meets the 
standard for current disability due to impaired hearing 
according to VA regulation.  Id.  Therefore, this appeal 
rests exclusively on the question of whether the Veteran's 
current diagnoses of hearing loss and tinnitus are medically 
related to his active military service, or to intervening 
causes since military service.  

In support of his claim, the Veteran submits an opinion 
letter by a private ear, nose, and throat specialist (ENT).  
The private physician provided a one sentence statement 
saying, "It is possible that [the Veteran's] hearing loss 
could have been caused by exposure to loud engine noise 
during his service in the Navy."  Private opinion, January 
2007.  

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 
(2000).  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. 
Brown, 5 Vet. App. 229, 232 (1993).  

In this case, the private physician's opinion is ambivalent.  
By using the terms "possible" and "could," the doctor 
fails to reach a definitive determination as to etiology or 
medical relationship to service.  Medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  38 
C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (a doctor's statement framed in terms such as "could 
have been" is not probative); Bostain v. West, 11 Vet. App. 
124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 
33 (1993), (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a causal relationship).  The Board notes that, in 
his substantive appeal, the Veteran has alleged that his 
physician's use of "possibly" is stronger than "may", 
which could mean "may" or "may not".  See Obert, supra.  
However, the United States Court of Appeals for Veterans 
Claims (Court) held in Morris v. West, 13 Vet. App. 94, 97 
(1999), that a diagnosis that the appellant was "possibly" 
suffering from schizophrenia was deemed speculative.  
Additionally, in Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996), the Court found that a generic statement about the 
possibility of a link is too general and inconclusive.  
Moreover, the statement is unsupported by any particular 
medical rationale, and the scope of the physician's 
examination, if any, is unknown.  Therefore, based upon the 
foregoing, the Board affords the January 2007 private opinion 
little probative value.  

The Veteran has also submitted an abstract of an interim 
report by the Naval Health Research Center titled Disease and 
Injury in U.S. Navy Engineering Occupations.  In pertinent 
part, this document states, "All Navy engineering 
occupations combined had about 20% higher risks for nervous 
system disorders (principally hearing loss), musculoskeletal 
disorders, and accidents."  Generic medical literature which 
does not apply medical principles regarding causation or 
etiology to the facts of an individual Veteran's case does 
not provide competent evidence to establish the nexus 
element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  However, medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Wallin v. 
West, 11 Vet. App. 509, 513 (1998).  

In this case, there is not the degree of certainty identified 
in Wallin.  Specifically, the report states only that Navy 
engineering occupations (tested during the 1970s and early 
1980s, many years after the Veteran's period of service) were 
at a higher risk for hearing loss, among other disabilities, 
than other naval occupations.  The Board has already 
acknowledged that fact by finding that the Veteran's was 
exposed to in-service noise based upon his identified naval 
occupation and described military duties.  

The Board has also considered the Veteran's own assertions 
that his hearing loss and tinnitus were caused by his 
military service, but finds that such assertions are afforded 
no probative weight in the absence of evidence that the 
Veteran has the expertise to render a nexus opinion which 
requires medical expertise.  Although the Veteran and other 
lay persons are competent to testify as to experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  The evidence does not reflect that 
the Veteran possesses medical knowledge which would render 
competent his opinion as to etiology.

The only other etiological opinion of record is offered by 
the September 2006 VA examiner.  Upon examination, the 
Veteran reported decreased hearing for the prior 20 years 
with bilateral intermittent tinnitus for the prior 5 years.  
The examiner stated that he had reviewed evidence within the 
Veteran's claims file, but no audiometric test results were 
of record for induction or separation from military service.  
The Board notes that instead of testing the Veteran's hearing 
using an audiometer prior to discharge, the Veteran's June 
1946 examination included the watch tick, coin click, 
whispered voice, and spoken voice tests.  This type of 
testing is no longer considered to be a reliable measurement 
of hearing acuity, and it is not dispositive of hearing loss.  
In the absence of reliable audiometric test results at 
separation from military service, or for many decades 
thereafter, the September 2006 VA examiner based his medical 
opinion on the fact that the Veteran did not report hearing 
loss until approximately 1986, over 30 years after service.  
The Veteran then did not seek treatment for his hearing loss 
and tinnitus again until after filing the current claim for 
compensation.  As such, the examiner opined that the 
Veteran's military noise exposure is less likely than not a 
contributing factor to his present hearing loss and tinnitus.  

The absence of complaint for hearing loss and tinnitus for 
over 30 years from the Veteran's separation from service is 
evidence against the claim.  See Maxson v. Grober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (noting that it was proper to 
consider the Veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised).  Also, the Board finds the VA 
examiner's medical opinion to be competent and probative 
because it is based on a review of the claims file, available 
treatment records, and personal examination of the Veteran.  
Moreover, the examiner offered a reasonable basis for his 
conclusion.  Absent evidence to the contrary, the Board is 
not in a position to question the results of this exam.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  As such, that doctrine is not applicable 
in the instant appeal and his claims must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


